DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-24 are allowed. 
The present invention is directed to training natural language processing applications. Each independent claim identifies the uniquely distinct features:

a processor;

a storage device coupled to the processor;

a program stored in the storage device, wherein an execution of the program by the processor configures the computing device to perform acts comprising:

receiving a corpus of data by a generator network;

selecting one or more input features from the corpus of data by the generator network;

receiving the one or more selected input features from the generator network by a first predictor network;

predicting a first output label by the first predictor network based on the received one or more selected input features;

receiving a complement of the selected input features from the generator network by a second predictor network; and

predicting a second output label by the second predictor network, based on the received complement of the selected input features.

The closest prior art, US 2021/0383067 A1 (“Reisswig”); US 2020/0380339 A1 (“Branson et al.”); US 2020/0279288 A1 (“Song”); US 2019/0189115 A1 (“Hori et al.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664